Case 0:20-cv-61296-WPD Document 39 Entered on FLSD Docket 09/21/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 20-61296-CIV-DIMITROULEAS/Snow

  BURBERRY LIMITED, A UNITED
  KINGDOM COMPANY, et al.,

                  Plaintiffs,
  vs.

  FCHYT, et al.

              Defendants.
  _____________________________________/


                        REQUEST FOR CLERK’S ENTRY OF DEFAULT

         Plaintiffs, Burberry Limited, a United Kingdom company, and Burberry Limited, a New

  York corporation (“Plaintiffs”), by and through their undersigned counsel, hereby request that

  the Clerk enter default in this matter against Defendants, the Individuals, Partnerships and

  Unincorporated Associations as identified on Schedule “A” hereto (collectively “Defendants”)1

  on the ground that Defendants have failed to appear or otherwise respond to the Complaint

  within the time prescribed by the Federal Rules of Civil Procedure. (Declaration of Stephen M.

  Gaffigan in Support of Plaintiffs’ Request for Clerk’s Entry of Default (“Gaffigan Decl.”) ¶ 6,

  filed concurrently herewith.)

         On July 15, 2020, Defendants were served with their respective Summons and a copy of

  the Complaint via electronic mail (“e-mail”) and via website posting pursuant to the Court’s

  Order authorizing alternate service of process. (Gaffigan Decl. ¶ 3; see ECF No. 29-1 and 29-2,

  Affidavits of Service on file with the Court.)




  1
   Plaintiffs are not seeking entry of default against Defendant Nos. 23 (Bai Lian Yi), 25 (SEXYYOYO
  aka hotwinter19) and 26 (X1Love).
Case 0:20-cv-61296-WPD Document 39 Entered on FLSD Docket 09/21/2020 Page 2 of 7



         Time allowed for Defendants to respond to the Complaint has expired. (Id. at ¶ 4.)

  Neither Plaintiffs nor the Court has granted the Defendants an extension of time to respond to the

  Complaint. (Id. at ¶ 5.) Defendants have failed to answer or otherwise respond to the Complaint,

  or serve a copy of any Answer or other response upon Plaintiffs’ attorneys of record. (Id. at ¶ 6.)

  Plaintiffs are informed and believe that none of the Defendants are infants or incompetent

  persons. (Id. at ¶ 7.) Plaintiffs are informed and believe that the Servicemembers Civil Relief Act

  does not apply. (Id.)

         WHEREFORE, Plaintiffs hereby request that default be entered against Defendants, the

  Individuals, Partnerships and Unincorporated Associations as identified on Schedule “A” hereto.

  DATED: September 21, 2020                    Respectfully submitted,

                                               STEPHEN M. GAFFIGAN, P.A.

                                               By: /Stephen M. Gaffigan/
                                               Stephen M. Gaffigan (Fla. Bar No. 025844)
                                               Virgilio Gigante (Fla. Bar No. 082635)
                                               Christine Ann Daley (Fla. Bar No. 98482)
                                               T. Raquel Wiborg-Rodriguez(Fla. Bar. No. 103372)
                                               401 East Las Olas Blvd., #130-453
                                               Ft. Lauderdale, Florida 33301
                                               Telephone: (954) 767-4819
                                               E-mail: stephen@smgpa.net
                                               E-mail: leo@smgpa.net
                                               E-mail: christine@smgpa.net
                                               E-mail: raquel@smgpa.net

                                               Attorneys for Plaintiffs




                                                  2
Case 0:20-cv-61296-WPD Document 39 Entered on FLSD Docket 09/21/2020 Page 3 of 7



                                  SCHEDULE “A”

                    Defendant
                     Number     Defendant / Seller ID
                         1      fchyt
                         2      Wowlzd US
                         3      zinelink.com
                         4      arunprasann_0
                         5      bungmawa-0
                         6      dulamart
                         7      ishlak-69
                         8      jaipanjak_0
                         9      petruha-stad
                        10      rambo_3c
                        11      ranasichandr-0
                        12      rasrathn-59
                        13      sham_7580
                        14      Dosoma Toys Store
                        15      Tswim Official Store
                        16      baochundieying
                        17      cenjuquan
                        18      duninggaopin
                        19      GDVS
                        20      mingchuping
                        21      VDKVFV
                        22      yanshiwuzhuanyi
                        24      ISABEL LARA
                        27      Aa2019
                        28      Act88
                        29      Aiden_accessor
                        30      Alian88
                        31      Andy_fashion
                        32      Appaa
                        33      baowenye88
                        34      baroquecrown
                        35      bele2012
                        36      belt22222
                        37      Beltgoodbelts
                        38      brand_logo_bb
                        39      Brand11
                        40      brant8906
                        41      bunny_jewelry
                        42      Burberry10086

                                          3
Case 0:20-cv-61296-WPD Document 39 Entered on FLSD Docket 09/21/2020 Page 4 of 7



                    Defendant
                     Number     Defendant / Seller ID
                        43      Caidghate
                        44      Caimianguan
                        45      Cainew
                        46      cdsdvvfs
                        47      Charm_style aka baby shoes outlets
                        48      Chen13527764686
                        49      chenhao0310
                        50      cigarettes007
                        51      Classic2020
                        52      Clothing66
                        53      Cool789
                        54      deng1103
                        55      Dh7913
                        56      Dhgate28
                        57      Dhgate5858
                        58      diouman447447
                        59      Dsq_ji
                        60      dunhuang1717
                        61      dyrcj1314520
                        62      Easily333
                        63      fangyuan2668
                        64      Fashionawjh666
                        65      fashionladies2007
                        66      Fashionladies2019
                        67      Feng886
                        68      fenglai1688
                        69      Foresttang
                        70      fortherestofmyl
                        71      Fucai8386
                        72      great_baby
                        73      guangzhouruger
                        74      gzruger
                        75      Hail668
                        76      Handbag66
                        77      Hangbelt001
                        78      Hangrong54
                        79      Hattrick888
                        80      Hkx551
                        81      Hotselling1to1
                        82      Hotwind810
                        83      Ivy8848

                                          4
Case 0:20-cv-61296-WPD Document 39 Entered on FLSD Docket 09/21/2020 Page 5 of 7



                    Defendant
                     Number     Defendant / Seller ID
                        84      Jack84
                        85      Jerry1984
                        86      jia9038
                        87      jinbao7990
                        88      Jun1203
                        89      Kk168168
                        90      know456
                        91      Leefendi
                        92      lenovo98
                        93      Lili8899
                        94      Lingjing616
                                Linling888 aka Fashion Luxury
                        95      Sunglasses
                        96      Lixiaoshi668
                        97      ljy881688
                        98      lliang886
                        99      long820106
                       100      Luckin_store
                       101      luckystar001
                       102      Lyxhyl568
                       103      Macro02
                       104      Mgood123
                       105      miffy359
                       106      Mimao368
                       107      Min113
                       108      Modern8899
                       109      Mytcoltd2
                       110      Nice_s8
                       111      Paike2019
                       112      Peppa_pig2
                       113      Pinkword6618
                       114      Qiao6688
                       115      rare2019
                       116      rugerltd1
                       117      Scarf6688
                       118      Scarf98
                       119      Scarfsl
                       120      Selling8888
                       121      Sfbaby
                       122      Shake88
                       123      sheng8800

                                          5
Case 0:20-cv-61296-WPD Document 39 Entered on FLSD Docket 09/21/2020 Page 6 of 7



                    Defendant
                     Number     Defendant / Seller ID
                       124      Shicheng518
                       125      Shinelong1898
                       126      shipin597
                       127      Shitang8877
                       128      Shopee66
                       129      Shuang26
                       130      Silk88
                       131      Skyblue168
                       132      sn666
                       133      taohua1020
                       134      Tianqibelt128
                       135      tiantian0808
                       136      tom1207
                       137      trdzone
                       138      Ture_beauty
                       139      W15660676290
                       140      Wahaha007
                       141      Weq147
                       142      wsj488
                       143      ww801
                       144      Xiezhongxiang
                       145      Xinxiang566
                       146      Xu625990
                       147      Xue506917
                       148      Yanang
                       149      Yang8210
                       150      Yayute004
                       151      yj6688
                       152      Yong13167415260
                       153      Yongcheng11
                       154      Yuy567
                       155      Yuyuan99
                       156      Yxl86
                       157      zhangnang2019
                       158      zhen919298
                       159      Zhen998
                       160      zhenggui85
                       161      zyh924
                       162      Zyzhouls




                                          6
Case 0:20-cv-61296-WPD Document 39 Entered on FLSD Docket 09/21/2020 Page 7 of 7



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 21, 2020, I electronically filed the foregoing

  document with the Clerk of Court using CM/ECF. I also certify that a true copy of the foregoing

  was served this 21st day of September 2020, via e-mail to the e-mail addresses at which

  Defendants were served and via website posting by posting a true and accurate copy of the

  following document(s) on the website http://servingnotice.com/BuR7Z5/index.html.



                                                     s:/Stephen M. Gaffigan/
                                                     Stephen M. Gaffigan




                                                7
